On Rehearing.
Morgan, J.
There can be no sale without a price. In the deed from Hawes & Bowen no price is stipulated. The debt, nor any part thereof, due from Hawes & Bowen to Pike, or to their other creditors was not discharged by the transfer. In fact, the Tabor was only placed in Pike’s hands that it might be used for the benefit of Pike and his co-creditors. The legal ownership remained in Hawes & Bowen. The creditors joined in this act. This was necessary in order that the vessel should be sent forward on a voyage. They were willing to trust her under Pike’s control. They probably would not have allowed her to leave port subject to the control of Hawes & Bowen. They would not have released the seizure then upon her and leave her under Hawes & Bowen’s control.
Hawes & Bowen were not to be released from their indebtedness except in so far as the vessels transferred might go towards discharging the same. Pike was to sell the vessel or make such disposition of her *398as the interests of the creditors might require, and to pay over the proceeds to the creditors.
Pike was therefore, the trustee of Hawes & Bowen. He was at the same time the agent of the creditors, and had the right, as it was his duty, to act in their interest.
The Tabor was sent on a voyage from Galveston to New York; Pike effected an insurance on her, for account of whom it may concern. The insurance was effected through Alexander Brother, and was made, as he informed the insurance company, in the interest of the creditors of Hawes & Bowen, and the insurance was accepted for them. It was therefore the creditors of Hawes & Bowen, and not the owners of the labor, who were insured. That the creditors, stating their interest, could insure with the consent of the insurer, can not be questioned. Hawes & Bowen, the owners were not insured. The amount insured does not cover the sums due to the creditors. Barratry of the master was insured against, unless the insured be- an owner of the vessel. Plaintiffs not being the owners of the vessel, if the loss occurred from the barratry of the master, they are covered by the policy.
It is set up by the defense that, as the loss occurred by stranding, and as it is expressly stipulated that the company shall not be liable for any expenses arising from stranding or grounding, unless such stranding or grounding be caused from stress of weather, or from collisions or other unavoidable causes, and as the stranding was not the result of any of these causes, the loss is not covered by the policy.
The vessel was stranded in consequence of a leak; the leak was occasioned by the act of the master.- It was the barratrous conduct of the master which caused the leak. The stranding was an incident to this barratrous conduct. It was therefore the barratrous conduct which caused the loss, and barratry being insured against, the company is liable.
The cargo of the ship was badly injured as the result of the barratrous acts of the captain. A large portion of it had to be sold. When the ship reached New York she was libeled and condemned to be sold to pay the damages, and she was sold. Practically, therefore, as to the creditors, she was a total loss. This loss can be traced directly to the acts of the captain, in a matter covered by the policy, and therefore, entitles the plaintiff to recover.
Good faith lies at the bottom of all contracts. It was the creditors of Hawes & Bowen whom the insurance company contracted to protect, and good faith requires that they should be held to their contract. It is their interest which is now protected.
Por these reasons, in addition to those already given, it is now-ordered that, our former judgment remain undisturbed.